Appeal by the defendant from a judgment of the Supreme Court, Queens County (Wong, J.), rendered June 25, 2003, convicting him of assault in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s valid waiver of his right to appeal precludes review of his claim that he should have been sentenced as a youthful offender (see People v Friedlander, 11 AD3d 556 [2004]; People v Boykin, 1 AD3d 524, 524-525 [2003]; People v Nye, 299 AD2d 371 [2002]). Florio, J.P., Adams, Goldstein, Rivera and Spolzino, JJ., concur.